Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-14-2007

CSX Trans Co v. Novolog Bucks Cty
Precedential or Non-Precedential: Precedential

Docket No. 06-3431




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"CSX Trans Co v. Novolog Bucks Cty" (2007). 2007 Decisions. Paper 339.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/339


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 06-3431


                       CSX TRANSPORTATION COMPANY,

                                                   Appellant

                                             v.

                           NOVOLOG BUCKS COUNTY




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D. C. No. 04-cv-04018)
                     District Judge: Hon. Thomas N. O’Neill, Jr.


                                  Argued on July 12, 2007

              Before: SLOVITER, ALDISERT and ROTH, Circuit Judges

                          (Opinion filed September 5, 2007)


ROTH, Circuit Judge:


                       ORDER AMENDING SLIP OPINION

      IT IS ORDERED that the published Opinion in the above case, filed on September

5, 2007, be amended as follows:
      On page 4, the first full sentence:

            Replace the word “railroad” with the word “transloader”.

      On page 12, the first full sentence:

            Replace the word “CSX” with the word “Novolog”.




                                             By the Court,




                                             /s/ Jane R. Roth
                                                         Circuit Judge




Dated: September 14, 2007